Citation Nr: 1411788	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-48 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for obsessive compulsive disorder (OCD).    

7.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was later transferred to the VA RO in New York, New York.  In October 2013, the Veteran testified before a Board hearing in Washington, D.C.  A transcript of the hearing is included in the record.  

The record in this matter consists of a paper claims file and a virtual VA electronic claims file.  Relevant documentary evidence has been added to the record since the September 2010 Statement of the Case (SOC) and has been considered pursuant to the Veteran's October 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

In May 2009, in addition to asserting claims of service connection for several of the issues considered herein, the Veteran asserted a claim for service connection for a right knee disability.  That claim was not adjudicated and is referred to the RO for appropriate action.  

The issues regarding service connection for lumbar, cervical, shoulder, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On October 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative of the Veteran's withdrawal of the claim to service connection for OCD on appeal. 

2.  On October 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative of the Veteran's withdrawal of the claim to service connection for IBS on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant, of the claim to service connection for OCD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant, of the claim to service connection for IBS, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On October 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that the Veteran wanted to withdraw from appeal the claims to service connection for OCD and IBS.  The effective date for the withdrawal of an appeal that has been transferred to the Board is the date of the receipt of that withdrawal at the Board.   This occurred during the hearing before the undersigned.  As the appellant has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration with regard to the claims to service connection for OCD and IBS.  Accordingly, the Board does not have jurisdiction to review the appeals and each is dismissed.


ORDER

The appeal regarding service connection for OCD is dismissed.

The appeal regarding service connection for IBS is dismissed.


REMAND

A remand is warranted for VA medical inquiry into the Veteran's claims to service connection for back, neck, shoulder, and knee disorders.  

Medical evidence of record indicates that the Veteran has current lumbar, cervical, shoulder, and knee disabilities.  In lay statements of record, the Veteran describes the nature of his in-service duties as a fireman, and the way in which the rigors of his fire fighter training caused his orthopedic disorders.  Further, two private medical professionals included statements in the claims file that support the Veteran's assertions that his in-service training caused his current disorders.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.    

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbar, cervical, shoulder, and left knee disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner should comment on the following questions: 

What are the Veteran's current lumbar, cervical, shoulder, and left knee disabilities?    

Is it at least as likely as not that any of these diagnosed disorders is related to any in-service disease, event, or injury?  Review of the entire file is required.  Attention is invited to the Veteran's lay assertions that the rigors associated with his service as a fire fighter caused his disorders.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above medical inquiry has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


